Citation Nr: 1203057	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-41 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee strain with degenerative narrowing of the medial compartment.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty service from August to September 1989; April 1997 to April 2000; and July 2001 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in part, denied entitlement to an increased disability rating for the Veteran's service-connected right knee disability.  


FINDING OF FACT

In February 2011, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal with respect to any and all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for right knee strain with degenerative narrowing of the medial compartment have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2011 the Veteran's representative submitted two documents.  The first stated that it was a "withdrawal from the appeal process."  The second specifically indicated a withdrawal of "any and all issues" on appeal.  This serves to withdraw the sole issue on appeal.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue.  Dismissal is warranted.


ORDER

The appeal for entitlement to a disability rating in excess of 10 percent for right knee strain with degenerative narrowing of the medial compartment is dismissed.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


